Citation Nr: 9932093	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-23 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
nonunion of the sternum, below the manubrium, with resultant 
abnormal motion and popping in the sternal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1963 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Disability compensation under 38 U.S.C.A. § 1151 (West 1991), 
for non-union of the sternum, was granted in a January 1997 
rating decision.  A history of the case reveals that the 
veteran underwent open-heart surgery at VA in January 1995.  
Subsequently, he developed instability of the sternum as a 
result of that surgery.  In the January 1997 rating decision, 
the RO assigned a 10 percent evaluation.  The rating was 
derived as being analogous to removal of the ribs, pursuant 
to Diagnostic Code 5297.  The veteran subsequently disagreed 
with the 10 percent rating assignment and perfected this 
appeal. 

During the course of the appeal, several medical records, and 
examination reports were submitted for the record.  In 
October 1997, the veteran testified at a personal hearing at 
the RO.  Based on his testimony and corresponding medical 
records, the RO increased the disability evaluation from 10 
to 20 percent disabling in a February 1998 rating decision, 
pursuant to the Hearing Officer's decision of the same.  At 
that time, the RO re-characterized the disability as 
"nonunion of the sternum, below the manubrium, with 
resultant abnormal motion and popping in the sternal area."  

However, in a March 1998 statement, the veteran expressed his 
continued dissatisfaction with the rating assigned for his 
disability.  Specifically, the veteran argued that since his 
disability had to be rated as analogous to the number of ribs 
removed, he thought that the number of ribs removed should be 
the amount connected to his sternum; that the pain, 
limitation of motion and severely decreased physical activity 
had not been considered at his personal hearing or in his 
initial claim; that his sternum remained non-unioned and that 
the material used to hold it together was fragmented and 
migrating throughout his chest, causing pain which had not 
been considered by VA; and that he should be re-examined by 
VA.

In addition to the history provided above, the record 
reflects that the veteran was seen in November 1997, by a 
private orthopedic specialist at VA's request.  Examination 
diagnoses were nonunion, osteotomy of sternum and xiphoid; 
avulsion, recent, right biceps tendon insertion (distal); and 
retained foreign bodies (metallic wires) possibly fragmented 
and migrating.  Regarding the extent of functional impairment 
caused by the non-union of the sternum, the examiner stated:

...heavy labor activities such as lifting over 20-25 
pounds would probably cause unacceptable pain response.  
Also forcefully squeezing his upper extremities together 
would initiate pain and pulling and pushing activities 
would also initiate pain and accordingly those 
activities should be prohibited.  Fortunately, he is 
able to perform as a school bus driver which seems to be 
within the limitations of his functional impairment.

A May 1998 private physician's letter is also of record.  In 
this letter from Dr. Holbert to the personnel at the VA 
Medical Center, Dr. Holbert indicated several 
statements/opinions.  Dr. Holbert reviewed the veteran's 
records and conducted a physical examination of the chest.  
He described that the veteran took medication in the form of 
Ibuprofen for pain and clicking of his sternum, but that he 
had so many symptoms of peptic esophagitis and/or ulcer 
disease that he had to cut back on taking the medication.  He 
also stated that, due to his sternum disability, the veteran 
was basically crippled to the point where he could barely 
move around; that it was painful for him to stand up, and 
that the veteran had pain and clicking of his sternum 
basically at all times.  The physician commented that there 
were probably broken wires, that it was clear that the 
veteran's sternum was loose, and that the same was a "very 
problematic situation."  He said that with both internal 
mammary arteries harvested (during the VA operation), the 
sternum was significantly devascularized.  The physician went 
on to present and opine about corrective surgery, and stated 
that the veteran was an otherwise healthy gentleman who was 
basically functionally crippled by his chest pain, and that 
it would be sensible to try to rewire the sternum.  

Thus, the crux of the veteran's claim for increased 
compensation benefits appears to be based upon the theory 
that he is entitled to disability compensation for a 
gastrointestinal disorder, and for broken, loose and 
fragmented wires, with pain associated therein, as a result 
of his section-1151 sternum disability; all of which could be 
interpreted as claims for separate ratings (i.e., a basis for 
establishing separate and distinct disabilities which, if 
granted, would be evaluated for purposes of increased 
compensation benefits).  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (holding that if the symptomatology is 
separate and distinct, the veteran is entitled to a separate 
rating); VAOPGCPREC 8-97 (Feb. 11, 1997) (holding that 
disability compensation may be paid, pursuant to 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.310, for a disability which is 
proximately due to or the result of a disability for which 
compensation is payable under section 1151).  Accordingly, 
the Board is required to consider all issues that have been 
reasonably raised by the record.  See Douglas v. Derwinski, 
2 Vet. App. 435, 438-39 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, two 
issues are "inextricably intertwined" where they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the outcome of 
the unadjudicated claims of secondary disability compensation 
pursuant to 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310, could 
materially affect the result of the currently certified 
appeal on the issue of entitlement to increased compensation 
benefits.  

Accordingly, the Board is of the opinion that in light of the 
Harris decision, the issues of (1) entitlement to disability 
compensation for a gastrointestinal disorder, and (2) 
entitlement to disability compensation for broken, loose and 
fragmented wires, with pain associated therein, each claimed 
as a secondary condition resulting from the section-1151 
sternum disability, should be resolved prior to final 
appellate consideration of the issue of entitlement to an 
increased evaluation for nonunion of the sternum, below the 
manubrium, with resultant abnormal motion and popping in the 
sternal areas.  See also Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

Next, the Board notes that the veteran has testified that his 
section-1151 sternum disability interferes with his 
employment as a bus driver.  Notably, the RO cited the 
regulations for extra-schedular evaluation in the July 1997 
Statement of the Case, but has not specifically addressed 
this matter.  As the veteran's contention raises the question 
of entitlement to an extra-schedular rating, an issue in 
which the Board may make a preliminary assessment regarding 
the applicability of 38 C.F.R. § 3.321(b)(1), but cannot 
decide whether an extra-schedular evaluation is warranted in 
the first instance, see Smallwood v. Brown, 10 Vet. App. 93 
(1997); Floyd v. Brown, 9 Vet. App. 88 (1996), the Board is 
constrained to conclude that further development is 
warranted.

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for alleged 
gastrointestinal disorder(s), and broken, 
loose and fragmented wires, with pain, as 
well as for his section-1151 sternum 
disability, since the last treatment date 
of record in July 1999.  After securing 
the necessary release(s), copies of the 
medical records from all sources 
identified, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  Then, after any additional 
development deemed necessary by the RO, 
the RO should adjudicate the issues of 
(1) entitlement to disability 
compensation for a gastrointestinal 
disorder, and (2) entitlement to 
disability compensation for broken, loose 
and fragmented wires, with pain 
associated therein, each claimed as a 
secondary condition resulting from the 
section-1151 sternum disability.  The 
rating should reflect consideration of 
whether a current gastrointestinal 
disorder, and broken, loose and 
fragmented wires, with pain, are either 
caused by or aggravated by the section-
1151 sternum disability, in light of 38 
C.F.R. § 3.310(a), and Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a Statement of the Case in 
accordance with 38 U.S.C.A. § 7105(d)(1) 
(West 1991), which includes a summary of 
the evidence and the applicable laws and 
regulations, and the reasons for the 
decision.

Note:  To the extent that the claims for 
(1) entitlement to disability 
compensation for a gastrointestinal 
disorder, and (2) entitlement to 
disability compensation for broken, loose 
and fragmented wires, with pain 
associated therein, each claimed as a 
secondary condition resulting from the 
section-1151 sternum, have not yet been 
considered by the RO, the veteran and his 
representative are advised that a Notice 
of Disagreement (NOD), must be filed on 
any issue that remains adverse to the 
veteran and with which he chooses to 
appeal.  The issues of entitlement to 
secondary disability compensation 
pursuant to 38 U.S.C.A. § 1151 and 38 
C.F.R. § 3.310, for the above-noted 
disabilities, as raised by the record, 
and considered inextricably intertwined, 
are not in appellate status at this time.  

3.  The RO also should readjudicate the 
issue of entitlement to an increased 
evaluation for non-union of the sternum, 
currently characterized as "nonunion of 
the sternum, below the manubrium, with 
resultant abnormal motion and popping in 
the sternal areas."  The rating should 
reflect consideration of whether the 
criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, the case should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, including any 
additional issue raised by or on behalf 
of the veteran, the RO should issue a 
Supplemental Statement of the Case on all 
issues in appellate status, and the 
veteran and his representative should be 
provided an opportunity to respond 
thereto.  Thereafter the case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran/appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

